Case 4:21-cv-00032-DC-DF Document 10-2 Filed 06/21/21 Page 1 of 2




                 EXHIBIT 2
        Case 4:21-cv-00032-DC-DF Document 10-2 Filed 06/21/21 Page 2 of 2




                                            CRIMINAL TRESPASS AND HARASSMENT WARNING

         DATE_.,,~~_,__                          CFS#:      /'1-oo <et~sE                               #:_ _ _ ____,..._,_.

         ro:--1t........L-~-~~.f.,~LW=--v~:::....:...:...i._l.;;;._D.:;__.,e_·f~l--L-=~.:.........,,-:-::-=
(




         PROPERTY DESCRIPTION:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                LOCATION/ ADDRESS

        (ADDITIONAL INFORMATION :_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        I am either the owner of the above described property or have authority to act on behalf of the owner. I
        authorize any Peace Officer to~ssue and enforce the trespass and harassment warning that a~pears
                  1
        below to the person listed a~e regarding the described property and       person.               my
                                                  TRESPASS AND HARASSMENT WARNING

                 "YOU ARE HEREBY WARNED AND PLACED ON FORMAL WRITTEN NOTICE THAT YOU
                 CANNOT ENTER UPON OR REMAIN ON THE ABOVE DESCRIBED PROPERTY. YOU ARE
                 ALSO WARNED THAT YOU MAY NOT HARASS ME IN ANY WAY, WHICH INCLUDES ANY
                 FORM OF COMMUNICATION, EITHER VERBAL OR WRITTEN, OTHER THAN WRITTEN
                 LEGAL NOTICE. IF YOU DO SO YOU MAY BE ARRESTED AND CHARGED WITH PENAL
                 CODE SEC. 30.05. CRIMINAL TRESPASS OR PENAL CODE SEC. 42.07. HARASSMENT.
                 REPEATED ACTIONS OF TRESPASS AND/OR HARASSMENT MAY ALSO CONSTITUTE THE
                 OFFENSE OF PENAL CODE SEC. 42.072. STALKING. "


        lcertt!"lnm:rl"'T'Tr:mrr:n:~""'"""""llr.l'Plrrrmirmmni!t'lmll"l'O'l!!"'m'ftl'n"mlll"m'lnnrmirw.:mr"!!l'l'l'ln'llift'5'!Tmi'P"9'1'1'1'1\.
        below next to my signature and that the person warned either s·

I       indicated below.                                                I               ·
          ~t?r                                       1t:1rP
    I   DAT'tf-                                           TIME

                                          RECEIPT OF TRESPASS ANO HARASSMENT

                                                                                                                   te and time indicated.




                                                                                        0 REFUSED TO SIGN DOCUMENT
        lUPOATEO 09/ 20111




                                                                                                                  Scanned by CamScanner
